
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1657
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2011
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  revise the enforcement penalties for misrepresentation of a business concern as
		  a small business concern owned and controlled by veterans or as a small
		  business concern owned and controlled by service-disabled
		  veterans.
	
	
		1.Department of Veterans
			 Affairs enforcement penalties for misrepresentation of a business concern as a
			 small business concern owned and controlled by veterans or as a small business
			 concern owned and controlled by service-disabled veteransSubsection (g) of
			 section
			 8127 of title 38, United States Code, is amended—
			(1)by striking
			 Any business and inserting (1) Any
			 business;
			(2)by striking
			 a reasonable period of time, as determined by the Secretary and
			 inserting a period of not less than five years; and
			(3)by adding at the
			 end the following new paragraphs:
				
					(2)In the case of a debarment under paragraph
				(1), the Secretary shall commence debarment action against the business concern
				by not later than 30 days after determining that the concern misrepresented the
				status of the concern as described in paragraph (1) and shall complete
				debarment actions against such concern by not later than 90 days after such
				determination.
					(3)The debarment of a business concern
				under paragraph (1) includes the debarment of all principals in the business
				concern for a period of not less than five
				years.
					.
			
	
		
			Passed the House of
			 Representatives May 23, 2011.
			Karen L. Haas,
			Clerk
		
	
